Citation Nr: 1103361	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right eye disorder, 
claimed as Coats disease as a result of exposure to herbicides. 

2.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for an eye disorder, claimed as the result of eye laser 
treatments undertaken at a VA facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 
1973. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from January 2008 (service connection) and April 2009 
(1151) rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before a Decision Review Officer (DRO) in 
August 2009.  A transcript of the hearing is of record.

With respect to the Veteran's 1151 claim, the Board notes that 
the Veteran filed an April 2009 notice of disagreement (NOD).  An 
April 2009 statement of the case, was mailed to the Veteran prior 
to his submission of his April 2009 NOD (1151 claim), which 
considered both his 1151 claim and direct service connection for 
an eye disorder.  He subsequently filed a May 2009 substantive 
appeal addressing both claims.  An August 2009 supplemental 
statement of the case (SSOC) was then issued.  The Veteran did 
not subsequently file a substantive appeal for his 1151 claim.  
Although the Veteran did not file an appeal following the August 
2009 SSOC, as the RO has taken actions to indicate to the Veteran 
and his representative that the issue of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151 is on appeal, and it 
took no steps to close the appeal, the requirement that there be 
a substantive appeal is deemed waived.  Percy v. Shinseki, 23 
Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. 
App. 556 (2003) (per curiam order).




FINDINGS OF FACT
 
1.  An eye disorder, diagnosed as Coats disease, is not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam; and, the competent medical evidence of 
record fails to establish that an eye disorder manifested in 
service or is etiologically related to the Veteran's active 
service.  

2.  The competent medical evidence of record demonstrates that 
the Veteran does not have any additional disability of the eyes 
caused by VA medical treatment.


CONCLUSIONS OF LAW

1.  A right eye disorder, claimed as Coats disease was not 
incurred in or aggravated by active duty service, nor may the 
disorder be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 
2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).

2.  The criteria for benefits under the provisions of 38 U.S.C.A. 
§ 1151 for an eye disorder, claimed as the result of eye laser 
treatments undertaken at a VA facility are not met.  38 U.S.C.A. 
§§ 1151, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in June 2007, July 2007, September 2007 
(service connection claim) and May 2008 (1151) that fully 
addressed all notice elements and were sent prior to the initial 
RO decisions in these matters.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007 (service 
connection claim) and May 2008 (1151), the RO provided the 
Veteran with notice of what type of information and evidence was 
needed to establish a disability rating, as well as notice of the 
type of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  The Veteran also submitted 
private treatment records.  The Board notes that the April 2009 
Statement of the Case indicates that the RO reviewed the 
Veteran's Virtual VA (VVA) records, and that the result of the 
review was negative for medical records pertinent to the 
Veteran's claim.  The Board has reviewed the Veteran's VVA file 
and comes to the same conclusion.  The Veteran's VVA file 
contains nothing more than copies of the rating decision 
generated in this appeal and the letters sent to the Veteran with 
respect to the same.  The VVA file holds contains no medical 
records.

A review of the claims file also indicates that the Veteran is in 
receipt of benefits from the Social Security Administration 
(SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010), the Court noted that 38 U.S.C.A. § 5103A did not require 
VA to obtain all medical records or all SSA disability records, 
only those that are relevant to the Veteran's claim.  The Court 
also stated that VA was not required to obtain records in every 
case in order to rule out their relevance.  Rather, the standard 
is: as long as a reasonable possibility exists that the records 
are relevant to the veteran's claim, VA is required to assist the 
veteran in obtaining the identified records.  In this instance, a 
July 2008 inquiry through the SSA shows that the Veteran is 
receipt of Supplemental Security Income (SSI) based on age and 
not Social Security Disability Income (SSDI).  Moreover, the 
Veteran himself did not identify any SSA records that would be 
relevant to his claims.  The Board, therefore, concludes that the 
record does not establish a reasonable possibility that there are 
such records that are relevant to these claims.

The Board parenthetically notes that the Veteran's service 
treatment records have been deemed missing.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Because of missing records, the analysis below has 
been undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Veteran first applied for service connection in October 2006.  
A November 2007 email, from the Veterans Service Center Manager 
at the VARO in Detroit indicated that the Veteran's service 
treatment records could not be located.  He indicated that a 
review of COVERS showed that the folder had been lost and 
rebuilt.  A November 2007 memorandum indicated that the Veteran's 
service treatment records were unavailable, that all procedures 
to secure the records had been correctly followed, and that 
further efforts to locate them would be futile. 

The RO informed the Veteran, in a letter dated November 2007, of 
the unavailability of his service treatment records and requested 
that he submit any service treatment records in his possession.  
As such, the Board finds that the RO has satisfied its duty to 
assist in obtaining the Veteran's in-service treatment records to 
the extent possible under the circumstances.

Next, specific a VA examination and opinion was obtained in March 
2009 with respect to his 1151 claim.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination and opinion 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the Veteran's claims file.  The 
VA examiner considered all of the pertinent evidence of record, 
to include his personal statements, treatment records and 
history, and provided a rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the 1151 issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges however, that the March 2009 VA examiner 
did not specifically address the Veteran's direct service 
connection claim for a right eye disorder.  In deciding whether 
to remand the issue back for a medical nexus opinion, the Board 
notes that the Federal Circuit, in a recent decision, upheld the 
determination that a VA medical examination is not required as a 
matter of course in virtually every veteran's disability case 
involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010) (distinguishing cases where only a conclusory 
generalized statement is provided by a appellant, in which case 
an examination may not be required).  

The Board concludes a separate examination is not needed with 
respect to this direct service connection issue.  The Board notes 
that the Veteran testified that he did not suffer from an eye 
disorder in service.  Rather, he testified at his August 2009 DRO 
hearing that the first time he started having trouble with an eye 
disability was in 1990.  See DRO Transcript (T.) at 2.  Moreover, 
evidence of a right eye disorder is first demonstrated by 
treatment records in 1998, over 20 years following separation 
from service.  Significantly, although the Veteran has provided 
vague assertions that his eye disorder may be related to alleged 
exposure to herbicides, he has not provided medical evidence 
supporting this theory.  Rather, it is based on conjecture.  
Indeed, as will be discussed below, the VA examiner determined 
that the Veteran suffers from Coats disease, that the condition 
had its onset in the 1990s, and is a progressive disability.  
Given the absence of evidence of a chronic eye disorder for many 
years following separation from service, and no competent 
evidence of a nexus between service and his claim, a remand for 
another VA examination is simply not warranted.

With respect to both claims, in August 2009, the Veteran was 
provided an opportunity to set forth his contentions during the 
hearing before a Decision Review Officer.  In Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans 
Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that 
the RO Decision Review Officer or Veterans Law Judge who chairs a 
hearing to fulfill two duties:  (1) the duty to fully explain the 
issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 
488 (2010).  

Here, during the August 2009 hearing, the DRO enumerated the 
issues on appeal.  See T. at 1.  Also, information was solicited 
regarding the onset of his right eye disorder and whether he had 
an etiological opinion establishing a link between his military 
service and his eye disorder.  See T. at 2.  Information 
regarding his VA eye treatment and allegations of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in the performance of the 
laser eye treatments were solicited.  See T at 2-5.  Therefore, 
not only were the issues "explained . . . in terms of the scope 
of the claim for benefits," but "the outstanding issues 
material to substantiating the claim" were also fully explained.   
See Bryant, 23 Vet. App. at 497.  Moreover, the hearing 
discussion did not reveal any evidence that might be available 
that had not been submitted.  Under these circumstances, nothing 
gave rise to the possibility that evidence had been overlooked 
with regard to the appellant's claims.  As such, the Board finds 
that, consistent with Bryant, the DRO complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed 
to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical 
evidence has been obtained in order to make adequate 
determinations as to these claims.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board will first address the Veteran's contentions that his 
eye disorder is due to his exposure to herbicides during his 
active service in Vietnam.  In this regard, a veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2010) are also 
satisfied:  AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's disease, 
Ischemic heart disease (including, but not limited to, acute, 
subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's 
lymphoma, Parkinson's disease, Acute and subacute peripheral 
neuropathy, Porphyria cutanea tarda, Prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's personnel records confirm that he had service in 
Vietnam. The RO, in a January 2008 rating decision granting 
service connection for diabetes mellitus, conceded exposure to 
herbicides.  Regardless, even through herbicide exposure is 
conceded, presumptive service connection under 38 C.F.R. 
§ 3.307(a)(6) is still not for application with respect to this 
claim.  Service connection is only warranted on this basis for a 
specific list of diseases set forth under 38 C.F.R. § 3.309(e).  
The Veteran has been diagnosed as having Coats disease, which is 
not among those listed under 38 C.F.R. § 3.309(e).   An award of 
presumptive service connection based on herbicide exposure is not 
warranted.  

Next, where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the 
evidence does not show a causal relationship between the claimed 
eye disorder and in-service herbicide exposure or to any other 
incident of active service, as will be discussed below. 

As previously mentioned, the Veteran's service treatment records 
are unavailable for review.  However, the Veteran testified at 
his August 2009 DRO hearing that the first time he started having 
trouble with an eye disability was in 1990.  See T. at 2.  A 
chronic eye disorder was therefore not demonstrated during 
service.  

Indeed, post-service evidence does not reflect symptomatology 
associated with his eye disorder, until August 1998, over 20 
years following separation from service.   The Veteran does not 
argue to the contrary.  Again, the Veteran testified at his DRO 
hearing that the first time he started having trouble with an eye 
disability was in 1990.  Even assuming that the Veteran's eye 
disorder began in 1990, the competent evidence simply does not 
reflect continuity of symptomatology.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
eye disorder to service including Agent Orange exposure, despite 
his contentions to the contrary.  No medical professional has 
established a relationship between this disorder and active duty.   
The Board also emphasizes the multi-year gap between discharge 
from active duty service (1973) and initial reported symptoms and 
diagnosis as early as 1990, almost 20 years after service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service").  

	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed eye disorder and active 
duty service, to include exposure to herbicides.  In this regard, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)).
	
	Here, the Board finds that the Veteran is competent to report 
symptoms as they come to them through his senses.  He can state 
he experiences visual problems.  However, the Veteran is not 
competent to provide testimony regarding the etiology of his 
Coats disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at 
n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer.").  Because Coats disease is not diagnosed by unique and 
readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding the claimed 
etiology of his Coats disease, to include as being the result of 
exposure to Agent Orange, are found to lack competency.

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for an eye disorder and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

III.  1151 Claim

The Veteran is claiming entitlement to compensation under 38 
U.S.C.A. § 1151.  He essentially contends that eye laser 
treatments he underwent at the VA Medical Center (VAMC) in Tampa 
caused the loss of his vision in the right eye.  He argues that 
he was incorrectly diagnosed as having Coats disease and thus, 
improperly treated with the laser treatments that he believes 
caused his current disorder.  In pertinent part, the current 
version of 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded 
for a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected. For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the Veteran's willful 
misconduct and -
	
 (1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
Veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility as defined in 
section 1701(3)(A) of this title, and the 
proximate cause of the disability or death 
was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

After a review of the evidence, the Board finds that entitlement 
to benefits under 38 U.S.C.A. § 1151 is not warranted.

VA treatment records in August 1998 reflect complaints by the 
Veteran of visual acuity changes.  A December 1998 treatment 
record indicates that the Veteran had a large elevated mass in 
his right eye with atrophy on retinoscopy.  In January 1999, the 
Veteran was diagnosed with Coats disease.  Signal color photos 
were taken, no complications were noted.  

A February 1999 treatment record once again noted a diagnosis of 
Coats disease.  He was scheduled for laser treatment.  The 
Veteran signed an informed consent form for argon laser treatment 
for his right eye, prior to his first laser treatment.  He 
indicated that he understood the nature of the proposed 
procedure, attendant risks involved, and expected results.  The 
form indicated that a laser would be used to decrease associated 
risk of decreased vision if no treatment is used.  A treatment 
note following the first laser treatment indicated no immediate 
complications.  

A June 1999 VA treatment record noted that the Veteran had been 
approved for multiple laser treatments to the feeder vessels, 
along the edges.  It was further noted that the lesion appeared 
to have grown in size since the last evaluation and that the 
Veteran's vision had decreased.  The Veteran once again signed an 
informed consent form.  It was noted that the laser treatment 
procedure to be performed would be to the back of the right eye 
in an attempt to decrease the risk of losing vision.  The Veteran 
signed the form indicating that he understood the nature of the 
proposed procedure, attendant risks involved, and expected 
results. Laser treatment was performed.  No complications were 
noted.  He was seen a few weeks later.  A treatment record from 
the end of June 1999 indicates that it was determined that the 
Veteran likely needed more laser treatment.  The treating 
practitioner noted that the lesion appeared to be regrowing and 
they would observe the Veteran for another 3-4 weeks. 

A September 1999 VA treatment record reflected that the Veteran 
had Coats disease status/post laser two times. It was noted that 
exudative debridement and boundaries are essentially unchanged. 

In a May 2005 private treatment record, the private treating 
practitioner noted a diagnosis of Coats disease vs. Familial 
Exudative Vitreoretinopathy.  Current VA treatment records 
reflect treatment for vision problems of the right eye. 

In March 2009, the Veteran was afforded a VA eye examination to 
determine the nature and etiology of his eye disorder, to include 
whether there was evidence negligence, carelessness, lack of 
proper skill, or error in judgment by VA in its treatment of his 
eye disability.  After a physical, interview of the Veteran, 
review of the claims file, and consultation with an experienced 
VA retinal specialist, the examiner determined that the laser 
surgery performed at the VA in 1999 was not "botched."  The VA 
examiner stated that following the diagnosis of Coats disease and 
treatment at the VA, the Veteran obtained a second opinion of his 
right eye condition from the St. Luke's Cataract and Laser 
Institute in May 2005.  He stated that a review of treatment 
records from St. Luke's reflected that a retinal specialist gave 
him a diagnosis of Coats disease versus Familial Exudative 
Vitreoretinopathy. 

The VA examiner indicated that based on medical literature and 
the VA retinal specialist who reviewed the Veteran's case, adult-
onset Coats is a progressive disease that frequently requires 
multiple laser treatments.  Moreover, central visual acuity can 
end up being poor in patient's with Coats disease.  The VA 
examiner stated that based on his review of the claims file, the 
Veteran appears to have been last seen at the VA Eye Clinic on 
September 7, 1999 with the last laser treatment given June 30, 
1999.  He noted that a diagram by the same provider indicated 
exudative retinal detachment from the Coats disease was two disc 
diameters from the macula at this point in time.  The VA examiner 
stated that the September 1999 treatment record which documented 
a 20/40- visual acuity and the fact that the disease had not yet 
affected the Veteran's macula, verifies that the laser treatment 
performed at the VA was not "botched."  He noted that 
appropriate follow-up was recommended.  Crucially, the examiner 
opined that the decreased vision and scarring of the right eye 
experienced by the Veteran was not due to any negligent care at 
the VA, but caused by the progressive nature of the Coats 
disease. 

The Board has noted the Veteran's consistent contentions that he 
was incorrectly diagnosed with Coats disease, and therefore 
should not have been treated with laser treatment.  As noted 
above, the March 2009 VA examiner, in consultation with a retinal 
specialist, indicated that the Veteran's diagnosis all along has 
been Coats disease.  The Board has considered an April 2009 
private treatment note which appears to reflect a diagnosis of 
"not appear to be Coats."  However, no rationale or basis for 
this diagnosis is provided.

The Board has additionally considered a July 2009 letter from a 
private treating optometrist.  She noted that Coats disease is 
generally diagnosed within the first two decades of life, 
although it can be found in older adults as well.  She indicated 
that it often occurs unilaterally and is more common in males.  
She stated that although the Veteran fits some characteristics of 
Coats disease, the diagnosis remained uncertain. She did not 
provide an alternative diagnosis.  She recommended further 
follow-up and care.

A critical inquiry under 38 U.S.C.A. § 1151 is whether additional 
disability resulted from VA medical treatment.  As stated above, 
the Veteran asserts that VA was negligent by incorrectly 
diagnosing him as having Coats disease and improperly treating 
his eye problem with the laser treatments.  He maintains that his 
current eye disorder is the direct result of the use of the 
lasers.

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against a finding that 
the Veteran incurred additional disability of the eyes as a 
result of his VA treatment.  The VA medical records show that the 
veteran underwent two laser treatments to treat a mass that was 
growing in his right eye.   The procedures that were performed in 
February and June 1999 were noted to have had no complications.  
In fact, as noted in the September 1999 treatment report, the 
structure of the eye remained essentially unchanged.  There is no 
competent evidence that the Veteran developed an additional 
disability as a result of the treatment he received from VA.  
Rather, the most probative evidence of record establishes that 
the suffers from Coats disease, and that, despite two (2) laser 
treatments, the disease has continued to progress. 

In this regard, the Board places most probative weight on the 
March 2009 VA examiner's determination that the Veteran does in 
fact have a diagnosis of Coats disease of the right eye.  The VA 
examiner not only reviewed the history of the Veteran, but 
additionally examined the Veteran and consulted with an 
experienced retinal eye specialist.  The April 2009 private 
treatment record indicating that the Veteran did not appear to 
have Coats disease contained no rationale or basis for the 
diagnosis indicated.  The probative value is thus limited. See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion).  The July 2009 letter from a private treating 
optometrist was inconclusive in that she indicated a diagnosis 
was "uncertain."  

The question of whether or not the Veteran has Coats disease is 
not of the greatest import, however.   The critical inquiry is 
whether the treatment the Veteran received from VA resulted in 
additional disability.  Neither the April 2009 nor the July 2009 
reports address this question.  Only the VA examination addressed 
this question by determining, with supporting rationale, that the 
Veteran suffers from Coats disease, that the disease has 
progressively worsened over time, and that VA's treatment played 
no role in the increased severity of the disease.  The Board 
therefore finds that there is insufficient medical evidence of 
currently identifiable additional disability related to the 
veteran's VA treatment. The question of whether the proximate 
cause of the disability was due to VA carelessness, negligence, 
lack of proper skill, or error in judgment is therefore moot.

Nevertheless, the weight of the evidence also does not establish 
that the Veteran's decreased vision and scarring of the right eye 
was due to VA's carelessness, negligence, lack of proper skill, 
error in judgment, similar instance of fault, or an event not 
reasonably foreseeable.  Again, the March 2009 VA examination 
report, to which the Board affords the greatest probative weight, 
determined that the additional disability was due to the 
progressive nature of Coats disease.  The Veteran has not 
provided any competent medical evidence in support of his claims 
establishing that his disabilities of the right eye were due to 
VA's lack of skill, carelessness, negligence, an error in 
judgment, or an unforeseen event.  He has provided statements in 
support of his claims, and these statements are probative to the 
question of whether his conditions arose or worsened in 
conjunction with VA surgery.  The determination of whether there 
was lack of skill, carelessness, negligence, an error in 
judgment, or an unforeseen event is something that requires 
medical expertise, which the Veteran has not demonstrated. See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

The Board must therefore conclude that although the Veteran's 
right eye worsened following his laser surgeries, the weight of 
the evidence does not establish that this was the proximate 
result of VA's lack of skill, carelessness, negligence, error in 
judgment, or an unforeseen event. Accordingly, the claim for 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 is denied.


ORDER

Service connection for a right eye disorder, claimed as Coats 
disease as a result of exposure to herbicides, is denied. 

Benefits under the provisions of 38 U.S.C.A. § 1151 for an eye 
disorder, claimed as the result of eye laser treatments 
undertaken at a VA facility are denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


